Case 1:19-cr-20550-BB Document 54 Entered on FLSD Docket 01/08/2020 Page 1 of 3




                             United States District Court
                              Southern District of Florida

UNITED STATES OF AMERICA,
                                                 Case No. 1:19-cr-20550-BB
v.

ALLAN SHERIDAN GOPIE,
          Defendant.
                                             /

 SIXTH UNOPPOSED MOTION TO MODIFY CONDITIONS OF RELEASE
                   TO PERMIT TRAVEL


       COMES NOW the defendant, ALLAN SHERIDAN GOPIE, by and through

 the undersigned attorney, and tenders the following to this Court:

 1.           Pursuant to the Defendant’s Special Conditions of Bond [Docket 8],

 the as modified by the Court on December 9, 2019 [Docket 39], the Defendant’s

 travel is limited to the Southern District of Florida

 2.    The Defendant’s father, who resides in New York, has recently had

 successful heart surgery and is recovering.

 3.    The Defendant is employed as a DJ of an internet radio show, We Ting

 Radio, which focuses on Caribbean music and cultural and as such Mr. Gopie

 makes appearances pursuant to that role at certain events, some of which are

 outside of the Southern District.

 4.    The Court has previously permitted Mr. Gopie specific travel for purposes of

 visiting his father, family events, and to be employed at events.
Case 1:19-cr-20550-BB Document 54 Entered on FLSD Docket 01/08/2020 Page 2 of 3




 5.    Mr. Gopie is seeking permission for specified travel which includes the

 following travel outside the Southern District of Florida:

       a. January 9 - 14, 2020 travel to New York and reside at 13339 Hookcreek
       Blvd, Valley Stream, NY 11580 to visit his father and attend to follow up
       physician’s visits with his father.
       b. January 17 - 19, 2020 travel to Tampa, FL and reside at 11311 Village
       Brook Dr, Riverview, FL for a family event.
       c. January 24 – 26, 2020 travel to Kissimmee, Florida and reside at 313
       Anchovie Ct, Kissimmee for a DJ event at Island Mix Restaurant & Lounge
       - 3330 S Orange Blossom Trail, Kissimmee, FL.
       d January 28 – 30 travel to New York and reside at 13339 Hookcreek Blvd,
       Valley Stream, NY 11580 for physician visits for his father.
       e. January 31 - February 2, 2020 travel to Orlando, Florida and reside at
       1942 Cascades Cove Dr., Orlando Florida 32820 for a family event.
       e. February 7 – 10, 2020 travel to New York to reside at 13339 Hookcreek
       Blvd, Valley Stream, NY 11580 to visit his father and for a DJ event.

 7.    Mr. Gopie has previously consulted with his Pre-Trial Services officer, Mr.

 Hackett, regarding the proposed travel and Mr. Hackett has previously indicated

 that he has no objection to any such requests if otherwise approved by the United

 States and the Court. Mr. Gopie would be in communication with his PTS officer

 at his request and to follow any other instructions by Mr. Hackett.


 8.    The undersigned has consulted with the United States, by and through

 AUSA Yara Klukas, who does not oppose this motion.




                                       LUBEL ROSEN
Case 1:19-cr-20550-BB Document 54 Entered on FLSD Docket 01/08/2020 Page 3 of 3




 Wherefore, the Defendant respectfully requests that his conditions of release be

 modified to include to allow travel outside of his curfew as set forth in paragraph

 5.


                                                Respectfully Submitted,
                                                LUBELL ROSEN
                                                200 South Andrews Ave
                                                Suite 900
                                                Fort Lauderdale, Fl 33301
                                                954-755-3425
                                                BMC@lubellrosen.com

                                                By:     /s/ Bernard M. Cassidy
                                                      Bernard M. Cassidy, Esq.
                                                      Florida Bar #: 0099351

                          CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing was
 furnished via electronic filing to Yara Kulkis, AUSA, and Richard Cooper, Esq.
 on this 8th day of January, 2020.


                                                By:     /S/ Bernard M. Cassidy
                                                      Bernard M. Cassidy, Esq.
                                                      Florida Bar #: 0099351




                                      LUBEL ROSEN
